FOR PUBLICATION                     FILED
             UNITED STATES COURT OF APPEALS                   JUN 10 2019
                                                          MOLLY C. DWYER, CLERK
                                                           U.S. COURT OF APPEALS
                     FOR THE NINTH CIRCUIT

MICHAEL SKIDMORE, AS TRUSTEE        No.    16-56057
FOR THE RANDY CRAIG WOLFE
TRUST,                              D.C. No.
                                    2:15-cv-03462-RGK-AGR
           Plaintiff-Appellant,     Central District of California,
                                    Los Angeles
 v.
                                    ORDER
LED ZEPPELIN; JAMES PATRICK
PAGE; ROBERT ANTHONY PLANT;
JOHN PAUL JONES; SUPER HYPE
PUBLISHING, INC.; WARNER MUSIC
GROUP CORPORATION; WARNER
CHAPPELL MUSIC, INC.; ATLANTIC
RECORDING CORPORATION; RHINO
ENTERTAINMENT COMPANY,

           Defendants-Appellees.
MICHAEL SKIDMORE, AS TRUSTEE                    No.    16-56287
FOR THE RANDY CRAIG WOLFE
TRUST,                                          D.C. No.
                                                2:15-cv-03462-RGK-AGR
                Plaintiff-Appellee,

 v.

WARNER/CHAPPELL MUSIC, INC,

                Defendant-Appellant.

and

LED ZEPPELIN; JAMES PATRICK
PAGE; ROBERT ANTHONY PLANT;
JOHN PAUL JONES; SUPER HYPE
PUBLISHING, INC.; WARNER MUSIC
GROUP CORPORATION, ATLANTIC
RECORDING CORPORATION; RHINO
ENTERTAINMENT COMPANY,

                Defendants,

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in this case shall

not be cited as precedent by or to any court of the Ninth Circuit.

      Judge Collins did not participate in the deliberations or vote in these cases.




                                          2